Name: Commission Regulation (EEC) No 1959/93 of 19 July 1993 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff and Commission Regulation (EEC) No 3565/88 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  health;  processed agricultural produce
 Date Published: nan

 21.7.1993 EN Official Journal of the European Communities L 177/12 COMMISSION REGULATION (EEC) No 1959/93 of 19 July 1993 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff and Commission Regulation (EEC) No 3565/88 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Regulation (EEC) No 1667/93 (2), and in particular Article 9 thereof, Whereas Regulation (EEC) No 2658/87 established the nomenclature of goods, hereinafter referred to as the combined nomenclature, which serves the purposes both of the Community's Common Customs Tariff and of its external trade statistics; Whereas in order to ensure uniform application of the combined nomenclature, it is necessary to adopt provisions concerning the classification of halogenated derivatives of adrenal cortical hormones of CN code 2937 22 00; whereas an additional note to this effect should be inserted in Chapter 29 of the combined nomenclature; whereas Regulation (EEC) No 2658/87 should be amended accordingly; Whereas the present Regulation is relevant to the product mometazone furoate (INNM), listed as the second product in the Annex to Commission Regulation (EEC) No 3565/88 (3); whereas, in consequence, the latter Regulation should be amended accordingly; Whereas the provisions of this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The following additional note is introduced in Chapter 29 of the combined nomenclature annexed to Regulation (EEC) No 2658/87: Additional note 1. For the purposes of subheading 2937 22 00, the expression adrenal cortical hormones  means natural adrenal cortical hormones, or those reproduced by synthesis, and their derivatives, provided that the latter certain hormone-activity. Article 2 In the table annexed to Regulation (EEC) No 3565/88, the entry relating to item 2 (mometazone furoate (INNM)) shall be deleted. Article 3 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1993. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 158, 30. 6. 1993, p. 25. (3) OJ No L 311, 17. 11. 1988, p. 25.